Mr. Chief Justice Waite
delivered the opinion of the court.
Béfore the act of Feb. 16,1875 (18 Stat. 316), increasing the sum or valúe-of the 'matter in dispute, necessary to give this court jurisdiction, from $2,000 to $5,000, after May 1,1875, it was held that we had no jurisdiction-in cases where the matter in dispute "was $2,000, and no more, and that in determining the jurisdictional amount “neither interest on the judgment *567nor costs of suit can enter into the computation.” Walker v. United States, 4 Wall. 164; Knapp v. Banks, 2 How. 73. The act of 1875 simply increases the jurisdictional amount. No other change is made in the old law. The judgment in this case was rendered May 8, 1875, for $5,000 and no more, except costs. It follows that, according to the practice established under the old law, this writ must' be

Dismissed for want of jurisdiction.